DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed April 8, 2022, with respect to claims 1-7 have been fully considered and are persuasive. Specifically, the amendments to claims 1 and 3 overcome the indefiniteness rejections set forth in the office action mailed March 16, 2022. The rejection of claims 1-7 has been withdrawn. 
		Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the ratchet mechanism comprises a pawl mounting frame, a pawl sliding shaft, the ratchet wheel, a reverse ratchet wheel, a pawl and a reverse pawl” and “each of the slider components has a Z-shaped structure composed of two layers of arc blocks” in combination with the rest of the claimed limitations set forth in claim 1.
Avera et al (US 3,109,477) and Clavin (US 4,164,135) both disclose expandable pipe bending mandrels comprising of a plurality of movable mandrel segments having a linkage mechanism connected to either a shoe (46, 48 or 50; Avera et al) or a rectangular plate (60; Calvin) to contacts the inner surface of the pipe when expanded.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to include a ratchet mechanism or Z-shaped slider components would require hindsight since Avera et al and Calvin use a linkage mechanism to create the expansion movement of the slider components. Claims 1-7 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725